ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                   )
                                               )
Acciona Construccion, S.A.                     ) ASBCA Nos. 62136, 62551
                                               )
Under Contract No. N62470-13-C-3014            )

APPEARANCES FOR THE APPELLANT:                    Laurence Schor, Esq.
                                                  David A. Edelstein, Esq.
                                                  Allison Geewax, Esq.
                                                   Asmar, Schor & McKenna, PLLC
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Craig D. Jensen, Esq.
                                                   Navy Chief Trial Attorney
                                                  David M. Ruddy, Esq.
                                                   Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: January 27, 2021



                                               OWEN C. WILSON
                                               Administrative Judge
                                               Vice Chairman
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 62136, 62551 Appeals of Acciona
Construccion, S.A., rendered in conformance with the Board’s Charter.

      Dated: January 27, 2021


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals